Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 07/26/2019.  Claims 1-9 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, and 9 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16522996. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similarly drawn to operating an electric submersible pump using a composite signal from a plurality of position sensors.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICATION NUMBER
16522981
APPLICATION NUMBER
16522996

Claim

Claim

Analysis
1 









































2
A method comprising: providing a system including a drive controller and an ESP, wherein the ESP has a linear motor coupled to drive a reciprocating pump, wherein the linear motor has a plurality of position sensors located at different positions along a stroke of a mover within the motor, wherein each of the position sensors outputs a signal indicating when a mover of the linear motor is in a corresponding different position within the linear motor, wherein the ESP includes circuitry that combines the outputs of the position sensors into a composite signal in which the source of each signal component is indistinguishable receiving the composite signal in a drive controller, wherein an absolute position of the mover within the linear motor is not received by the drive controller; and tracking a position of the mover in the drive controller by counting transitions in the composite signal and producing output power in dependence on the transitions in the composite signal and thereby driving the linear motor.


The method of claim 1, further comprising: performing an initialization procedure in the drive controller and thereby identifying a starting position of a mover in the linear motor; and producing output power in dependence on the identified starting position of the mover in the linear motor and the transitions in the composite signal.







1
An apparatus comprising: a controller for an electric submersible pump (ESP) system; wherein the controller is configured to receive a composite signal from the ESP system, the composite signal comprising signal components corresponding to a plurality of position sensors which are located at different positions along a stroke of a mover within a motor in the ESP system, wherein the signal components corresponding to each of the plurality of position sensors is indistinguishable from the signal components corresponding to the others of the plurality of position sensors, and wherein the controller does not receive information indicating an absolute position of the mover within the linear motor, wherein the controller is configured to perform an initialization procedure in dependence on transitions in the composite signal and thereby identify a starting position of a mover in the linear motor; wherein the controller is configured to track a position of the mover by counting transitions in the composite signal, and wherein the controller is configured to produce output power based on the identified starting position of the mover in the linear motor and the position of the mover tracked by counting transitions in the composite signal, and to provide the output power to the linear motor.










Limitations of claim 1 of 16522981 are rendered obvious in view of the limitations of claim 1 of copending application 16522996.























Limitations of claim 2 of 16522981 are rendered obvious in view of the limitations of claim 1 of copending application 16522996.





8
The method of claim 1, further comprising carrying the composite signal from the ESP system to the drive controller on a single channel coupled between the ESP system and the drive controller..
3
The apparatus of claim 2, further comprising: a power cable coupled between the VSD and the ESP system; the ESP system, including a linear motor and a reciprocating pump coupled to be driven by the motor; a single channel coupled between the VSD and the ESP system, wherein the single channel carries the composite signal from the ESP system to the VSD; wherein the motor includes the plurality of position sensors located at the different positions along the stroke of the mover within the motor, wherein each position sensor is configured to sense that the mover of the motor is in a corresponding, different position within the motor; wherein the ESP system includes circuitry that combines outputs of each of the plurality of position sensors into the composite signal, wherein for each of the plurality of position sensors, a corresponding component of the composite signal which results from the output of the position sensor is indistinguishable from components of the composite signal which result from the output of other ones of the position sensors.
Limitations of claim 8 of 16522981 are rendered obvious in view of the limitations of claim 3 of copending application 16522996.
9
The method of claim 1, wherein producing the output power comprises controlling a variable speed drive (VSD) using the drive controller.
4
The apparatus of claim 2, wherein the VSD comprises a speed controller, wherein the speed controller is configured to determine a current speed of the motor and to control the VSD to produce output power which drives the ESP system at a desired speed.
Limitations of claim 9 of 16522981 are rendered obvious in view of the limitations of claim 4 of copending application 16522996.


Although the claims at issue are not identical, they are not patentably distinct from each other. The differences in claims 1, 3, and 4 of the co-pending application and the instant application of claims 1, 2, 8, and 9 are minor and would have been obvious to a person of the ordinary skill of the art at the time the effective filing date of the claimed invention to anticipate the limitations of the instant application. Thus, the claims are provisional non-statutory double patenting.



Claim Objections
Claims 1 and 8 are objected to because of the following informalities: The use of acronyms without first defining them, for example “CT image data”. An acronym must be defined before using it as the meaning of the acronym may change with time or depending on the context in which the acronym is used. Appropriate correction is required. Specifically the use of the acronym “ESP”.
Claim 1 is objected to because of the following informalities: Claim 1 recites “the motor” in line 3. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the linear motor”. Appropriate correction is required.
Claim 1 is objected to because of the following abnormalities: Claim 1 recites “a mover” in line 4.  However, “a mover” has already been instantiated in claim 1.  Examiner suggests reciting “the mover”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 recites “the position sensors” in lines 4 and 7. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the plurality of position sensors”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 recites “the source” in line 8. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “a source”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1, line 8 reads “which the source of each signal component is indistinguishable”. There should be either a comma or a semicolon after “indistinguishable”.  Appropriate correction is required.
Claim 1 is objected to because of the following abnormalities: Claim 1 recites “a drive controller” in line 9.  However, “a drive controller” has already been instantiated in claim 1.  Examiner suggests reciting “the mover”. Appropriate correction is required.
Claim 2 is objected to because of the following abnormalities: Claim 1 recites “a mover” in line 3.  However, “a mover” has already been instantiated in claim 1.  Examiner suggests reciting “the mover”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3 recites “the initialization procedure” in line 1. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “a initialization procedure”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3 recites “the return stroke” in line 4. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “a return stroke”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Claim 4 recites “the identified starting position” in line 2. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “an identified starting position”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Claim 4 recites “the return stroke” in line 3. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “a return stroke”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Russell (USPN 4,687,054) in view of Reininger (USPN 6,919,719).
In reference to independent claim 1, Russell teaches a structure capable of the method comprising: 
providing a system including a drive controller (38, fig 1) and an ESP (fig 2A and 2B), wherein the ESP has a linear motor (fig 2A) coupled to drive a reciprocating pump (fig 2B), wherein the linear motor has a plurality of position sensors (340, 342, and 344, fig 2A) located at different positions along a stroke of a mover (300) within the motor (fig 2A shows the position sensors located at different positions along a stroke of a mover), wherein each of the position sensors outputs a signal indicating when a mover of the linear motor is in a corresponding different position within the linear motor (col 2, 40-42 specifically discloses “means are provided for sensing the position of the armature sections relative to the field coils”), wherein the ESP includes circuitry tracking a position of the mover (300) in the drive controller (38, fig 1) and producing output power in dependence on the position signal and thereby driving the linear motor (434-450, fig 3B discloses sensing the positions of the mover and controlling the mover based on those position signals), however 
Russell does not teach circuitry that combines the outputs of the position sensors into a composite signal in which the source of each signal component is indistinguishable receiving the composite signal in a drive controller, wherein an absolute position of the mover within the linear motor is not received by the drive controller; and tracking a position of the mover by counting transitions in the composite signal.
Reininger, a position detecting means for that can be used in with piston devices (fig 1-4), teaches circuitry (17, fig 1) that combines the outputs of the position sensors (15 and 16, fig 1) into a composite signal (P, fig 1) in which the source of each signal component is indistinguishable receiving the composite signal in a controller (col 3, lines 56-65 discloses a control unit for communicating with the position sensor; claim 19 discloses “the sensor assembly outputting at least one sensor signal in response to a body moving past the sensor, the at least one sensor signal changing in response to the body moving past the sensor, wherein the sensor assembly comprises at least two sensors, the at least two sensors outputting output signals that are converted in a signal processing circuit into a composite signal, the composite signal being dependent in a substantially linear fashion on the relative position of the body with respect to the sensor assembly” as the sensors 15 and 16 get passed by the magnet 13 they merely ), wherein an absolute position of the mover (13, fig 1) within the linear device (10) is not received by the controller; and tracking a position of the mover by counting transitions in the composite signal (col 2, line 18-24 discloses “Therefore it is possible for the start and end of a signal of the position signal to be adjusted. As control means for changing the reference value it is more particularly suitable to employ an electrically adjustable potentiometer or a signal storage means for the reference value, more particularly in the form of a digital counter” the system determines the “start and end” position by using a digital counter and counting transitions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the position sensing system of Reininger in the linear pump of Russell “to produce an exact position signal without complex mechanical setting operations” col 1, lines 40-43; Reininger.  Furthermore Reininger discloses using the sensor system to make one composite signal which only requires one line making the pump of Russell more efficient to manufacture.  To be clear the number of position sensors stays the same as in Russell, the type of sensors and how they are utilized is modified by Reininger.
 
In reference to dependent claim 2, Russell in view of Reininger teaches a structure capable of the method of claim 1, Russell teaches a structure further comprising: performing an initialization procedure (434-450, fig 3B) in the drive controller (38, fig 1) and thereby identifying a starting position of a mover in the linear motor (434 and 436, fig 3b shows the operating system identifying the starting position); and producing output power (440 shows the system sending power to the motor to move the mover in its initial movement) in dependence on the identified starting position of the mover in the linear motor (col 7, line 2124  discloses “If block 434 determines that the armature is properly positioned, then program execution proceeds to block 450, which processes one pump stroke at the desired time and rate”, block 450 indicates that output power is provided to the linear motor) and the transitions in the composite signal (Russell is silent to the composite signal however Reininger, combined above, discloses making and using a composite signal).
In reference to dependent claim 3, Russell in view of Reininger teaches a structure capable of the method of claim 1, Russell teaches a structure wherein performing the initialization procedure (434-450, fig 3B) comprises producing an output voltage that is adapted to move the mover in a return stroke direction (450 instructs the mover to make a return stroke in response to the mover being at the bottom of the position in 442, fig 3B), monitoring the composite signal (Russell is silent to the composite signal however Reininger, combined above, discloses making and using a composite signal), and determining from the composite signal when the mover has moved to an end of the return stroke (442, fig 3B shows the system checking if the mover is in the bottom position).
In reference to dependent claim 4, Russell in view of Reininger teaches a structure capable of the method of claim 3, Russell teaches a structure wherein producing output power and thereby driving the linear motor (fig 2A) based on the identified starting position of the mover (300) in the linear motor comprises, after determining that the mover has moved to the end of the return stroke (at step 434 the system checks if mover has moved to the end of the return stroke, fig 3B), producing an output voltage that is adapted to move the mover in a power stroke direction (434-450 shows the system producing an output voltage that is adapted to move the mover in a power stroke direction and back again, 3B).
In reference to dependent claim 8, Russell in view of Reininger teaches a structure capable of method of claim 1, Reininger, combined above, further comprising carrying the composite signal (P, fig 1) from the ESP system to the drive controller on a single channel (P is shown as a single channel in fig 1) coupled between the ESP system and the drive controller (Russell discloses a drive controller 38 linked to the ESP).
In reference to dependent claim 9, Russell in view of Reininger teaches a structure capable of the method of claim 1, Russell further discloses producing the output power comprises controlling a variable speed drive (VSD) using the drive controller (VSD) (col 10, 20-23 specifically discloses “in the present invention the stroke length, speed, and cycle time can all be minutely and instantaneously controlled and changed to suit present well production conditions.” applicant’s specification dictates in para 0010 that a VSD can be “The VSD may include a speed controller that is configured to determine a current speed of the motor and to control the VSD to produce output power which drives the ESP system at a desired speed.” 38 both reads speed thru the position sensor and outputs needed speed).

Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Russell (USPN 4,687,054) in view of in view of Reininger (USPN 6,919,719) further in view of Ueda (USPAP 2004/0169480).
In reference to dependent claim 5, Russell in view of Reininger teaches a structure capable of the method of claim 4, Russell further discloses producing the output voltage adapted to move the mover in the power stroke direction comprises: 
producing an initial power stroke voltage (440 shows the system sending power to the motor to move the mover in its initial movement); monitoring the composite signal (Russell is silent to the composite signal however Reininger, combined above teaches making a composite signal from multiple position signals, see claim 19); determining from the composite signal whether the mover has moved in response to the initial power stroke voltage (442, fig 3B shows the system checking to ensure the mover has moved); if the mover has moved in response to the initial power stroke voltage, continuing to produce the initial power stroke voltage (if at step 442 the mover s at the bottom the mover is ).
Russell and Reininger do not teach if the mover has not moved in response to the initial power stroke voltage, increasing the power stroke voltage and continues monitoring the composite signal and determining from the composite signal whether the mover has moved in response to the increased power stroke voltage.
Ueda, a similar linear motor control system, teaches if the mover has not moved in response to the initial power stroke voltage (Fig 4b far left top box), increases the power stroke voltage (Fig 40 DS1) and continues monitoring the signal and determines from the signal whether the mover has moved in response to the increased power stroke voltage (via the output detector, 4 fig 4a, para 0016 specifically discloses “the value of the applied voltage is adjusted by intermittently applying the driving voltage to the linear vibration motor so that the mover has a desired stroke length. To be specific, when the output power required of the linear vibration motor is increased, the value of the voltage applied to the linear vibration motor is increased to increase the stroke length of the mover. ”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Russel in view of Reininger with the control methodology of Ueda so “output control for the linear vibration motor or stroke control for the mover can be performed with stability and accuracy.” para 0025; Ueda.
In reference to dependent claim 6, Russell in view of Reininger and Ueda teaches a structure capable of the method of claim 5, Russell further discloses a structure capable of the method further comprising 
counting events detected in the composite signal corresponding to movement of the mover (Russel is silent to tracking the position by counting, however Reininger, combined above, specifically discloses in col 2, line 18-24 “Therefore it is possible for the start and end of a signal of the position signal to be adjusted. As control means for changing the reference value it is more particularly suitable to employ an electrically adjustable potentiometer or a signal storage means for the reference value, more particularly in the form of a digital counter” the system determines the “start and end” position by using a digital counter and counting transitions as the sensors move past the magnet 13); determining whether a number of counted events has reached a predetermined maximum number (Russell discloses in step 442, fig 3B, determining if the mover has reached the bottom, after modification by Reininger determining the end is done by determining whether a number of counted events has reached a predetermined maximum number); 
if the number of counted events has reached the predetermined maximum number, producing an initial return stroke voltage (Russell discloses in 450, fig 3B, if the armature is at the bottom producing an initial return stroke voltage); and 
if the number of counted events has not reached the predetermined maximum number, continuing to produce the power stroke voltage (col 7, lines 4-10 disclose “block 434 checks for a signal from the downhole electronics to determine if the motor armature is properly positioned. If there is no downhole signal, i.e., the armature is not properly positioned, then the status of the position sensor is checked in block 436, and the algorithm to reposition the armature is processed in block 433” this cite shows the controller tracking the position of the mover and if it is not at the bottom continues sending power to move the mover).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Russell (USPN 4,687,054) in view of in view of Reininger (USPN 6,919,719) further in view of Ueda (USPAP 2004/0169480) further in view of Dainez (USPAP 2007/0159128).
In reference to dependent claim 7, Russell in view of Reininger and Ueda teaches a structure capable of the method of claim 6, however
Russel, Reininger, and Ueda are silent to comparing a frequency of the linear motor to a power stroke profile and adjusting the power stroke voltage based on the comparison.
Dainez, a similar linear motor driven fluid moving unit, teaches comparing a frequency of the linear motor to a power stroke profile and adjusting the power stroke voltage based on the comparison. (claim 11 discloses “measuring the feed frequency (f.sub.VP) of the linear motor (10) and compensating the feed frequency (f.sub.VP) by comparing the measurement with a reference frequency (FR) and increasing the capacity of the linear compressor (100) if the voltage frequency (f.sub.VP) is higher than the reference frequency (FR), or decreasing the capacity of the linear compressor (100) if the voltage frequency (f.sub.VP is lower than the reference frequency (FR)” claim 11 discloses comparing the “feed frequency” with a “reference frequency” (which is considered to be analogous to a “power stroke profile”) to adjust the frequency and therefore the power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Russel in view of Reininger and Ueda with the power management feature of Dainez to provide a motor “that can operate in a controlled way as far as the range of its displacement is concerned” para 0024, Dainez.
 

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Pearce (USPAP 2011/0127993) discloses a position monitoring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746